DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/20/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-18, 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5-6, 8-9, 11-13, 15-17, 24-25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Nishino et al. (US2015/0251087) and Chou et al. (US2014/0210704).
To claim 1, Joshi teach a system for wireless motion recognition (Fig. 1), comprising: 
a transmitter configured for transmitting a first wireless signal through a wireless multipath channel of a venue; and a receiver configured for receiving a second wireless signal through the wireless multipath channel (Fig. 1, page 191, RF based coarse motion and gesture recognition: use existing WiFi infrastructure), wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (page 189, abstract, backscatter reflections); and 
a processor (inherent) configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (pages 193-195, sections 3.2-3.2.2), 
tracking the motion of the object based on the TSCI to generate a gesture trajectory of the object (page 191, RF based coarse motion and gesture recognition; pages 196-197, section 3.3.2) and 
determining a gesture shape based on the gesture trajectory and a plurality of pre- determined gesture shapes (pages 199-200, Fig. 7, sections 4.2-4.2.2).
wherein: each of the plurality of pre-determined gesture shapes comprises at least one straight-line segment; and each straight-line segment of the at least one straight-line segment represents a spatially continuous movement along the straight-line segment (pages 199-200, Fig.7, sections 4.2-4.2.3, motion tracing for 
But, Joshi do not expressly disclose determining the gesture shape comprises: for each of the plurality of pre-determined gesture shapes, computing a first probability that the shape of the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape, computing a second probability that the shape of the gesture trajectory has the same turn angle between two adjacent straight-line segments, which are two straight-line segments sharing a common endpoint, as the pre-determined gesture shape, for each pair of two adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape, computing a third probability that the shape of the gesture trajectory has an intersection point at the same location of two non-adjacent straight-line segments, which are two straight-line segments not sharing a common endpoint, as the pre-determined gesture shape, for each pair of two non-adjacent straight-line segments having an intersection point in the pre-determined gesture shape.
Nishino teach determining the gesture shape comprises: for each of the plurality of pre-determined gesture shapes (paragraphs 0057-0058, calculate probabilities of match for various types of graphic patterns), computing a first probability that the shape of the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape (1-5 of Fig. 5, shapes made up of respective numbers of straight-line segments), computing a second probability that the shape of the gesture trajectory has the same turn angle between two adjacent straight-line segments, which are two straight-line segments sharing a common endpoint, as the pre-determined gesture shape, for each pair of two adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape (3-4 of Fig. 5, paragraphs 
Chou teach gesture recognizing comprises determining the gesture shape (Fig. 7) comprises: for each of the plurality of pre-determined gesture shapes, the shape of the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape, the shape of the gesture trajectory has the same turn angle between two adjacent straight-line segments, which are two straight-line segments sharing a common endpoint, as the pre-determined gesture shape (Fig. 3), for each pair of two adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape, the shape of the gesture trajectory has an intersection point at the same location of two non-adjacent straight-line segments, which are two straight-line segments not sharing a common endpoint, as the pre-determined gesture shape, for each pair of two non-adjacent straight-line segments having an intersection point in the pre-determined gesture shape (Fig. 4), which corresponds to pattern possibility of Nishihno.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishino and Chou into the system of Joshi, in order to analyze gesture recognition.


To claim 24, Joshi, Nishino and Chou teach a wireless device of a wireless motion recognition system, (as explained in response to claim 1 above).

To claim 28, Joshi, Nishino and Chou teach a method of a wireless motion recognition system (as explained in response to claim 1 above).




To claim 5, Joshi, Nishino and Chou teach claim 1.
Joshi, Nishino and Chou teach wherein the plurality of pre-determined gesture shapes are different from each other based on at least one of: different numbers of straight-line segments in the pre-determined gesture shapes; different turn angles between two adjacent straight-line segments in the pre-determined gesture shapes, wherein the two adjacent straight-line segments represent a spatially continuous movement from one to the other of the two adjacent straight-line segments; different numbers of intersection points in the pre-determined gesture shapes, wherein each intersection point is a point at an intersection between two non-adjacent straight-line segments; or different locations of the intersection points in the pre-determined gesture shapes (Joshi, page 191, RF based coarse motion tracking and gesture recognition, supports the detection and classification of a predefined set of nine gestures; Nishino, as explained in response to claim 1 above).

To claim 6, Joshi, Nishino and Chou teach claim 5.


To claim 8, Joshi, Nishino and Chou teach claim 6.
Joshi, Nishino and Chou teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing the corresponding matching probability based on a product of: the first probability, each second probability and each third probability (Nishino, paragraphs 0065-0066).

To claim 9, Joshi, Nishino and Chou teach claim 8.
Joshi, Nishino and Chou teach wherein computing the first probability comprises: determining a first quantity of time instances at which a speed of the motion becomes zero or reaches a local minimum along the gesture trajectory (determining a gesture from start to finish); and estimating a second quantity of straight-line segments in the gesture trajectory based on the first quantity, wherein the first probability is computed based on the second quantity (obvious as explained in responses to claims 1 and 8 above, wherein number of straight-line segments is obviously counted within a time determined for recognizing a gesture from start to finish, as shown in Fig. 7 of Joshi).

To claim 11, Joshi, Nishino and Chou teach claim 8.
Joshi, Nishino and Chou teach wherein computing the second probability comprises: for the pair of two adjacent straight-line segments, computing an angle between the two adjacent straight-line segments of the gesture trajectory based on a monotonous decay feature of CI similarity scores, wherein the two adjacent straight-line segments include a first segment and a second segment, and represent a spatially continuous movement from the second segment to the first segment, wherein each point on the gesture trajectory corresponds to a channel information (CI) of the TSCI obtained when the object is located at that point (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 12, Joshi, Nishino and Chou teach claim 11.
Joshi, Nishino and Chou teach wherein computing the second probability further comprises: for each first point on the first segment, computing a similarity score between a first CI corresponding to the first point and each CI obtained before the first CI, to generate a first CI similarity profile for the first point, detecting a second point on the second segment, wherein a second CI corresponding to the second point is associated with a local maximum of the first CI similarity profile for the first point, and determining a turn point between the first segment and the second segment, wherein a third CI corresponding to the turn point is associated with a local minimum of the first CI similarity profile for the first point (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 13, Joshi, Nishino and Chou teach claim 12.


To claim 15, Joshi, Nishino and Chou teach claim 8.
Joshi, Nishino and Chou teach wherein computing the third probability comprises: for the pair of two non-adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape, determining an intersection location of the two non-adjacent straight-line segments in the pre-determined gesture shape, wherein the third probability is computed based on CI similarity scores (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).


Joshi, Nishino and Chou teach wherein computing the third probability further comprises: computing a plurality of similarity scores, wherein each of the plurality of similarity scores is computed between CIs corresponding to two points on the two non-adjacent straight- line segments respectively in the gesture trajectory; determining a highest similarity score among the plurality of similarity scores; and identifying locations of the two points, on the two non-adjacent straight-line segments respectively in the gesture trajectory, corresponding to the highest similarity score (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 17, Joshi, Nishino and Chou teach claim 16.
Joshi, Nishino and Chou teach wherein the third probability is computed based on: the identified locations in the gesture trajectory, the intersection location in the pre-determined gesture shape, and a predetermined location margin (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 25, Joshi, Nishino and Chou teach claim 24.
Joshi, Nishino and Chou teach wherein: the plurality of pre-determined gesture shapes are different from each other based on at least one of: different numbers of straight-line segments in the pre-determined gesture shapes, different turn angles between two adjacent straight-line segments in the pre-determined gesture shapes, wherein the two adjacent straight-line segments represent a spatially continuous movement from one to the other of the two adjacent straight-line segments, different numbers of intersection points in the pre-determined gesture shapes, wherein .



Claims 7, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Nishino et al. (US2015/0251087), Chou et al. (US2014/0210704) and Hou et al. (US2014/0143688).
To claim 7, Joshi, Nishino and Chou teach claim 6.
Joshi, Nishino and Chou teach wherein the processor is further configured for: comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape, and automatically controlling an operation of a device based on the recognized gesture shape (Joshi, Fig. 7; Nishino, paragraphs 0068, 0073), but Joshi and Nishino do not expressly disclose when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape.
Hou teach a gesture detection module may employ a conventional pattern matching algorithm to compare the inputted user gesture with the plurality of predefined user gestures, and determine a predefined user gesture having the highest similarity score for the inputted user gesture, wherein the gesture detection module may render the predefined user gesture having the highest similarity score as a match for the inputted user gesture, additionally or alternatively, the 

To claim 26, Joshi, Nishino and Chou teach claim 25.
Joshi, Nishino, Chou and Hou teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that a shape of the gesture trajectory matches the pre-determined gesture shape, to determine a plurality of matching probabilities; identifying one of the plurality of pre-determined gesture shapes, wherein a matching probability that the shape of the gesture trajectory matches the identified gesture shape is a maximum matching probability among the plurality of matching probabilities; comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape, and automatically controlling an operation of a device based on the recognized gesture shape; and when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape (as explained in response to claim 7 above).


Joshi, Nishino, Chou and Hou teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing the corresponding matching probability based on a product of: the first probability, each second probability and each third probability (as explained in response to claim 8 above).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Nishino et al. (US2015/0251087), Chou et al. (US2014/0210704) and Blumrosen et al. (US2014/0266860).
To claim 10, Joshi, Nishino and Chou teach claim 9.
But, Joshi, Nishino and Chou do not expressly disclose wherein computing the first probability further comprises: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed profile for the motion of the object based on the ACF; and determining a third quantity of local minima in the relative speed profile, wherein the first quantity of time instances is determined based on the third quantity.
	Blumrosen teach a system for activity detection and classification, comprising: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed profile for the motion of the object based on the ACF; and determining a third quantity of local minima in the relative speed profile, wherein the first quantity of time instances is determined based on the third quantity (paragraphs 0046-0067, 0220-0229, 0239), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Nishino et al. (US2015/0251087), Chou et al. (US2014/0210704) and Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 14, Joshi, Nishino and Chou teach claim 11.
Joshi, Nishino and Chou teach the first wireless signal is based on at least one of the following standards: WiFi, LTE, 3G, 4G, 5G or 6G (abstract of Joshi, WiFi), but Joshi, Nishino and Chou do not expressly disclose wherein: each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, or a distance score.
	Wang teach each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, or a distance score (pages 620-622 sections 3.3-4.2.2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Nishino and Chou, in order to further CI analysis.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Nishino et al. (US2015/0251087), Chou et al. (US2014/0210704) and Wu et al. (“A Time-Reversal Paradigm for Indoor Positioning System”).
To claim 18, Joshi, Nishino and Chou teach claim 15.
Joshi, Nishino and Chou teach the first wireless signal comprises a WiFi signal (abstract of Joshi, WiFi), but Joshi and Nishino do not expressly disclose wherein: each of the CI similarity scores comprises a time reversal resonating strength (TRRS) computed based on two CIs.
	Wu teach CIR similarity comprises a time reversal resonating strength (TRRS) computed based on two CIRs (pages 1333-1335), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Nishino and Chou, in order to further data analysis detail.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 24, 2022